Affirmed and Opinion filed September 22, 2016.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00035-CV

                            YUJIE REN, Appellant

                                        V.
                      ANU RESOURCES, LLC, Appellee

                   On Appeal from the 270th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-57054

                                OPINION


      Today, we again confirm that a defendant cannot evade jurisdiction in Texas
simply by contending that his contacts with Texas were made in a representative
capacity when that defendant allegedly committed intentional torts in Texas. In one
issue, appellant Yujie Ren challenges the trial court’s order denying his special
appearance, primarily because he alleges that all of his contacts with Texas were
made in a representative capacity. We affirm.
                                    Background

      Appellee ANU Resources, LLC is in the business of acquiring, developing,
and operating oil and gas assets. Robert Reyes contacted Lisa Qualls at ANU,
advised her that he had located an opportunity to acquire property for oil and gas
production in West Texas, and asked her to look for potential investors. This
potential project became known as “Ground Zero.” Qualls passed the Ground Zero
description to Jim Jeffrey, who agreed to assist in finding investors from China.
Jeffrey brought in Changlin Wu of Longwoods Resources, LLC, a company with
locations in Beijing, China, and Chicago, Illinois. ANU and Longwoods entered
into a “Memorandum of Understanding,” resolving to “jointly participate from
time to time in [exploration and production] opportunities around the world.”
Among other things, Longwoods agreed to “[e]xchange information with [ANU]
relating to all issues known to [Longwoods] about potential investors and/or
lenders as it relates to” exploration and production opportunities.

      Wu asked Qualls to conduct a meeting to discuss such opportunities,
including Ground Zero, with potential investors from China. Ren attended the
meeting as a representative of several Chinese entities. Wu subsequently
encouraged Ren to acquire oil and gas leases for Ground Zero. “Technical
leadership” and “business leadership” teams were created to manage the
“economic and development strategy for pursuing Ground Zero.” ANU was
excluded from these teams, but Ren was on the business leadership team. Ren was
also identified as an “initial confirmed shareholder” in Ground Zero.

      Harmonia Petroleum Corporation was incorporated in Texas. A “Final Sale
and Restated Purchase Agreement” for the sale of the Ground Zero oil and gas
leases was executed, with Harmonia as the buyer. Ren signed the agreement on



                                          2
behalf of Harmonia as its CEO.1

      ANU filed suit against Longwoods, Harmonia, Reyes, Ren, Wu, and Jeffrey,
alleging, among other things, that (1) Longwoods, Wu, Jeffrey, and Reyes
conspired to coopt the Ground Zero opportunity for themselves and away from
ANU; (2) Longwoods procured investors for Ground Zero; (3) the investors
attended presentations about Ground Zero put on by ANU; (4) without informing
ANU, Longwoods and its investor group acquired Ground Zero in violation of the
Memorandum of Understanding; and (5) the investor group formed Harmonia to
acquire Ground Zero to the exclusion of ANU. ANU brought claims against
Longwoods for various breaches of contract and breaches of fiduciary duties and
against all the defendants for fraud, tortious interference, and conspiracy to commit
various torts.

      Ren filed a special appearance, asserting that (1) ANU did not meet its
burden to plead sufficient jurisdictional facts as to Ren; (2) Ren is not subject to
personal jurisdiction in Texas under the fiduciary shield doctrine because he did
not conduct business in Texas in his individual capacity; (3) Ren does not have
sufficient jurisdictional contacts with Texas in his individual capacity to give rise
to specific jurisdiction; (4) Texas courts do not have general jurisdiction over Ren;
and (5) the trial court’s exercise of jurisdiction over Ren would offend traditional
notions of fair play and substantial justice. The trial court denied Ren’s special
appearance.

                                      Discussion

      On appeal, Ren challenges the trial court’s denial of his special appearance
on the grounds that (1) ANU did not plead sufficient jurisdictional facts to invoke
      1
        Ren also became the president and a director of Harmonia. Reyes became the general
manager.

                                            3
the jurisdiction of Texas courts; (2) the fiduciary shield doctrine prevents Ren from
being subject to specific jurisdiction in Texas; (3) Ren does not have sufficient
contacts with Texas in his individual capacity to subject him to specific jurisdiction
in Texas;2 (4) ANU’s claims do not establish specific jurisdiction over Ren;
(5) Texas courts do not have general jurisdiction over Ren; and (6) exercising
jurisdiction over Ren would offend traditional notions of fair play and substantial
justice in violation of constitutional due process.

       I.     Sufficient Jurisdictional Facts Alleged

       A plaintiff bears the initial burden of alleging facts sufficient to bring a
nonresident defendant within the terms of the Texas long-arm statute. Moncrief Oil
Int’l Inc. v. OAO Gazprom, 414 S.W.3d 142, 149 (Tex. 2013). The Texas long-arm
statute allows the exercise of personal jurisdiction over a nonresident defendant
who “commits a tort in whole or in part in this state.” Tex. Civ. Prac. & Rem. Code
§ 17.042(2). In conducting our review, we accept as true the allegations in the
petition. Max Protetch, Inc. v. Herrin, 340 S.W.3d 878, 883 (Tex. App.—Houston
[14th Dist.] 2011, no pet.).

       Ren argues that ANU’s second amended petition “lacks sufficient factual
allegations to invoke jurisdiction under the Texas long-arm statute against Mr. Ren
individually.” The live petition at the time the trial court denied the special
appearance, however, was the third amended petition, which was filed after Ren
filed his special appearance. A plaintiff may amend its petition to include
necessary jurisdictional facts after a special appearance has been filed, which
enables the trial court to decide jurisdiction based on evidence rather than
allegations. See Kelly v. Gen. Interior Const., Inc., 301 S.W.3d 653, 659 & n.6

       2
         This is another iteration of the fiduciary shield doctrine argument, but we address the
sufficiency of Ren’s contacts with Texas as a separate issue.

                                               4
(Tex. 2010) (citing Tex. R. Civ. P. 63). Accordingly, we shall analyze whether
ANU pleaded sufficient jurisdictional facts based on the allegations in its third
amended petition.

      ANU alleged in its third amended petition, among other things:

          Ren was a member of the investor group. In reliance on the
           Memorandum of Understanding and the representations of
           Longwoods, ANU disclosed to Longwoods and the investor group
           “the type of due diligence information and contacts that one would
           need to know to acquire and develop” Ground Zero.

          Defendants formed Harmonia and excluded ANU. Ren was appointed
           as the president and a director of Harmonia. Defendants caused
           Harmonia to acquire the Ground Zero oil and gas leases, using the
           funding source that ANU had lined up and relying on landmen and
           consultants who were identified through discussions with ANU. Ren
           signed the agreement on behalf of Harmonia. Ren failed to advise
           ANU of his plan to acquire Ground Zero through Harmonia.

          Longwoods, in concert with the investor group, “while knowing that
           ANU expected valuable compensation and benefit, availed itself of
           the opportunity [ANU had developed], and by use of fraud, deception,
           tortious and wrongful conduct unjustly enriched itself and its allies in
           the [investor group] that formed Harmonia.” Defendants also
           tortiously interfered with the Memorandum of Understanding.

          “Ren did business in Texas and committed torts in Texas arising out
           of his Texas contacts.”

      The gist of the third amended petition as relevant to our analysis is this:
Longwoods and ANU were working together on an opportunity to acquire Ground
Zero, and they memorialized their partnership through the Memorandum of
Understanding. Longwoods brought in investors from China, including Ren, to
whom ANU presented this opportunity in Texas. Relying on the Memorandum of
Understanding, ANU shared information regarding the acquisition and
development of Ground Zero. Longwoods then persuaded the investors to purchase
                                        5
the Ground Zero oil and gas leases but to exclude ANU from the transaction. In so
doing, the investors tortiously interfered with the Memorandum of Understanding,
and the defendants defrauded ANU by divesting it of its share in Ground Zero.
These tortious acts purportedly occurred in Texas because the meeting with ANU
was held there and the physical Ground Zero project was in Texas.

       We conclude that ANU pleaded jurisdictional facts that Ren committed
tortious acts—tortious interference with contract and fraud, among other things—
in Texas.3 See id. at 659-60 (holding plaintiff was required to allege defendants
committed fraudulent acts in Texas to satisfy his initial burden of pleading
jurisdictional facts); see also Horizon Shipbuilding, Inc. v. Blyn II Holding, LLC,
324 S.W.3d 840, 847 (Tex. App.—Houston [14th Dist.] 2010, no pet.) (holding
plaintiff’s allegation that defendants committed torts in Texas was sufficient to
bring defendants under the long-arm statute).4 Accordingly, ANU met its burden of
alleging facts sufficient to bring Ren within the terms of the Texas long-arm
statute.

       3
          ANU also alleges that Ren aided and abetted Longwoods in breaching fiduciary duties
to ANU and that Ren is liable under theories of unjust enrichment, tortious interference with
business relations, breach of a confidential relationship, and negligent misrepresentation. We
need not discuss these claims separately because ANU otherwise has pleaded sufficient
jurisdictional facts and all of ANU’s claims arise from the same forum contacts. See Moncrief,
414 S.W.3d at 150–51.
       4
           Ren argues that the trial court cannot exercise personal jurisdiction over him based on
ANU’s allegation that Ren conspired with the other defendants to defraud ANU. The Texas
Supreme Court has declined to validate the assertion of personal jurisdiction over a nonresident
defendant “based solely upon the effects or consequences of an alleged conspiracy with a
resident in a forum state.” See Nat’l Indus. Sand Ass’n v. Gibson, 897 S.W.2d 769, 773 (Tex.
1995) (emphasis added). Civil conspiracy is regarded as a derivative tort because a defendant’s
liability for conspiracy depends on its participation in an underlying tort. Fjell Tech. Group v.
Unitech Int’l, Inc., No. 14-14-00255-CV, 2015 WL 457805, at *7 n.4 (Tex. App.—Houston
[14th Dist.] Feb. 3, 2015, pet. denied) (mem. op.). Thus, we focus on the underlying torts in our
jurisdictional analysis and not on the conspiracy claims. See id. Moreover, ANU has not alleged
only conspiracy claims against Ren. For example, ANU’s tortious interference with contract
claim is a direct claim against Ren, as is ANU’s fraud claim.

                                                6
      II.    Failure to Negate All Potential Bases for Personal Jurisdiction

      When the initial burden of alleging facts sufficient to bring a nonresident
defendant within the terms of the Texas long-arm statute is met, the burden shifts
to the nonresident defendant to negate all potential bases for personal jurisdiction
the plaintiff pleaded. Moncrief, 414 S.W.3d at 149. A nonresident defendant may
negate jurisdiction on either a factual or legal basis. Kelly, 301 S.W.3d at 659;
Hoagland v. Butcher, 474 S.W.3d 802, 810 (Tex. App.—Houston [14th Dist.]
2014, no pet.). Factually, the defendant may present evidence that it has
insufficient contacts with Texas, effectively disproving the plaintiff’s allegations;
the plaintiff then may respond with his own evidence that affirms his allegations.
Kelly, 301 S.W.3d at 659. Legally, the defendant may show that even if the
plaintiff’s alleged facts are true, the evidence is legally insufficient to establish
jurisdiction. Kelly, 301 S.W.3d at 659; Hoagland, 474 S.W.3d at 810.

      When, as here, the trial court does not issue findings of fact and conclusions
of law, we imply all relevant facts necessary to support the judgment that are
supported by evidence. Moncrief, 414 S.W.3d at 150; Hoagland, 474 S.W.3d at
811. The ultimate question of whether a court has personal jurisdiction over a
nonresident defendant is a question of law we review de novo. Moncrief, 414
S.W.3d at 150; Hoagland, 474 S.W.3d at 811. However, if a factual dispute exists,
we are called upon to review the trial court’s resolution of the factual dispute as
well. BMC Software Belg., N.V. v. Marchand, 83 S.W.3d 789, 794 (Tex. 2002);
Hoagland, 474 S.W.3d at 811.

      The trial court’s inferred factual findings are not conclusive and may be
challenged for legal and factual sufficiency when this court has a complete record
on appeal. Hoagland, 474 S.W.3d at 811. When examining a legal sufficiency
challenge, we review the evidence in the light most favorable to the challenged

                                         7
finding and indulge every reasonable inference that would support it. City of Keller
v. Wilson, 168 S.W.3d 802, 822 (Tex. 2005); Hoagland, 474 S.W.3d at 811. We
credit favorable evidence if a reasonable factfinder could and disregard contrary
evidence unless a reasonable factfinder could not. Keller, 168 S.W.3d at 827;
Hoagland, 474 S.W.3d at 811. The evidence is legally sufficient if it would enable
a reasonable and fair-minded person to find the fact under review. Keller, 168
S.W.3d at 827; Hoagland, 474 S.W.3d at 811. A legal sufficiency challenge will be
sustained if the record reveals that evidence offered to prove a vital fact is no more
than a scintilla. Kia Motors Corp. v. Ruiz, 432 S.W.3d 865, 875 (Tex. 2014). The
factfinder is the sole judge of witnesses’ credibility and the weight to be given their
testimony. Keller, 168 S.W.3d at 819; Hoagland, 474 S.W.3d at 811.

      In a factual-sufficiency challenge, we consider and weigh all of the
evidence, both supporting and contradicting the finding. See Mar. Overseas Corp.
v. Ellis, 971 S.W.2d 402, 406–07 (Tex. 1998). We may set aside the finding only if
it is so contrary to the overwhelming weight of the evidence as to be clearly wrong
and unjust. Id. at 407. We may not substitute our own judgment for that of the fact
finder or pass upon the credibility of witnesses. Id.

      A trial court’s assertion of personal jurisdiction over a defendant comports
with due process when the nonresident defendant has minimum contacts with the
forum state and asserting jurisdiction complies with traditional notions of fair play
and substantial justice. Moncrief, 414 S.W.3d at 150; Hoagland, 474 S.W.3d at
810-11. A defendant establishes minimum contacts with a forum when he
purposefully avails himself of the privilege of conducting activities within the
forum state, thus invoking the benefits and protections of its laws. Moncrief, 414
S.W.3d at 150; Hoagland, 474 S.W.3d at 811.

      We consider three factors to determine whether a nonresident purposely

                                           8
availed himself of the privilege of conducting activities in Texas: (1) the
defendant’s contacts with the forum, not the unilateral activity of another party;
(2) whether the contacts were purposeful rather than random, isolated, or
fortuitous; and (3) whether the defendant has sought some benefit, advantage, or
profit by availing himself of the jurisdiction. Moncrief, 414 S.W.3d at 151. This
analyzes the quality and nature of the contacts, not the quantity. Id. Accordingly, a
single contact may be sufficient to establish specific jurisdiction. Id. At its core, the
purposeful availment analysis seeks to determine whether a nonresident’s conduct
and connection to a forum are such that he could reasonably anticipate being haled
into court there. Id. at 152.

       Specific jurisdiction focuses on the relationship between the defendant,
Texas, and the litigation to determine whether the claims arise from the Texas
contacts.5 Id. at 150. Specific jurisdiction requires us to analyze jurisdictional
contacts on a claim-by-claim basis. Id. But we need not do so if all claims arise
from the same forum contacts. Id. at 150–51.

       ANU’s claims all arise from the same forum contacts: that Ren traveled to
Texas to meet with Longwoods and ANU regarding oil and gas prospects, learned
about Ground Zero from ANU’s presentation in Texas, formed Harmonia with
other defendants to acquire Ground Zero, and conducted business on behalf of
Harmonia in Texas in furtherance of acquiring and developing Ground Zero to the

       5
           A nonresident’s contacts can give rise to general or specific personal jurisdiction.
Moncrief, 414 S.W.3d at 150; Hoagland, 474 S.W.3d at 811. Continuous and systematic contacts
with a state give rise to general jurisdiction, while specific jurisdiction exists when the cause of
action arises from or is related to purposeful activities in the state. Moncrief, 414 S.W.3d at 150;
Hoagland, 474 S.W.3d at 811. Ren challenges the trial court’s exercise of both general and
specific jurisdiction. Because we conclude below that Ren is subject to specific jurisdiction, we
need not address his argument that his contacts with Texas do not give rise to general
jurisdiction. See Phillips Dev. & Realty, LLC v. LJA Eng’g, Inc., No. 14-14-00858-CV, 2016 WL
3610457, at *1 n.4 (Tex. App.—Houston [14th Dist.] June 30, 2016, no. pet. h.).

                                                 9
exclusion of ANU. Accordingly, we need not address each claim independently.
See id.

             A. Fiduciary Shield Doctrine Inapplicable
      Relying on Stull v. LaPlant, 411 S.W.3d 129, 137–38 (Tex. App.—Dallas
2013, no pet.), Ren argues that he is not subject to specific jurisdiction in Texas
under the fiduciary shield doctrine because he did not conduct business in Texas in
his individual capacity. Rather, he claims that his actions were on behalf of
Chinese corporate entities.

      Under the fiduciary shield doctrine, a nonresident officer or employee may
not be subject to personal jurisdiction when all of his contacts with the forum state
were made on behalf of his corporation or employer. See Cerbone v. Farb, 225
S.W.3d 764, 769 (Tex. App.—Houston [14th Dist.] 2007, no pet.). However, this
court has repeatedly held that the doctrine does not protect a corporate
representative from the exercise of specific jurisdiction as to intentional torts or
fraudulent acts for which he may be held individually liable. See, e.g., Fjell Tech.
Group v. Unitech Int’l, Inc., No. 14-14-00255-CV, 2015 WL 457805, at *5 (Tex.
App.—Houston [14th Dist.] Feb. 3, 2015, pet. denied) (mem. op.); Cerbone, 225
S.W.3d at 769.

      In Stull, the Dallas Court of Appeals applied the fiduciary shield doctrine to
contract claims, not tort claims. See 411 S.W.3d at 137–38 (“[I]f a plaintiff asserts
only specific jurisdiction regarding an alleged breach of contract against a non-
resident agent of the contracting party, the agent’s contacts with Texas in
furtherance of the principal’s business are attributable only to the employer, not to
the agent, because the fiduciary shield doctrine applies.”) (emphasis added). The
court expressly acknowledged that the doctrine “does not protect [corporate


                                         10
representatives] from liability for their own torts.”6 Id. at 138.

       Here, ANU has alleged intentional torts against Ren for which he can be
held individually liable, primarily for tortiously interfering with the Memorandum
of Understanding and defrauding ANU. See Fjell Tech. Group, 2015 WL 457805,
at *5 (citing Shapolsky v. Brewton, 56 S.W.3d 120, 133 (Tex. App.—Houston
[14th Dist.] 2001, pet. denied) (“[C]orporate agents are individually liable for
fraudulent or tortious acts committed while in the service of their corporation.”)).
We therefore reject Ren’s argument that he is entitled to protection from
jurisdiction simply because his acts were allegedly done in a corporate capacity.
See id.

              B. Purposeful Contacts with Texas by Ren
       A nonresident defendant’s contacts with the forum are not unilateral or
random and fortuitous when the defendant has created continuing obligations
between himself and residents of the forum because the defendant has availed
himself of the privilege of conducting business there and thus is entitled to the
benefits and protections of the forum’s laws. Moncrief, 414 S.W.3d at 151 (citing
Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985)).

       Ren submitted evidence of the following facts in support of his special
appearance. Ren traveled to Texas to learn about oil and gas prospects and
consider investment opportunities in such prospects. During this trip, he attended a
presentation during which ANU discussed investment prospects, including Ground
Zero. Ren subsequently attended a dinner meeting in Texas with Wu and Scott
Bryant, the Ground Zero oil and gas lease seller’s agent. Harmonia, a Texas
       6
         Moreover, as this court has noted, most Texas courts applying the fiduciary shield
doctrine have limited its application to attempts to exercise general—not specific—jurisdiction
over a nonresident defendant. Cerbone, 225 S.W.3d at 769; Perna v. Hogan, 162 S.W.3d 648,
659 n.7 (Tex. App.—Houston [14th Dist.] 2005, no pet.).

                                              11
corporation headquartered in Texas, was formed to acquire Ground Zero. Ren was
designated as the president and CEO of Harmonia.7 Ren conducted business on
behalf of Harmonia in Texas.8

       These contacts with Texas were purposeful and substantial contacts by Ren
because they were aimed at acquiring and developing business in Texas. See
Hoagland, 474 S.W.3d at 813. Ren met with Wu and Bryant in furtherance of
procuring Ground Zero, was involved in forming Harmonia, the Texas corporation
that acquired Ground Zero, and conducted business in Texas on behalf of
Harmonia. Rather than being fortuitous, isolated, or attenuated, these contacts were
part of a general plan to acquire and develop Ground Zero in Texas and make
money from a project located in Texas. See Searcy v. Parex Res., Inc., No. 14-
0293, 2016 WL 3418248, at *13 (Tex. June 17, 2016).

              C. Benefits, Advantages, and Profits Sought by Ren
       Far from seeking to avoid Texas, Ren sought to profit from doing business
in Texas through his role in acquiring and developing Ground Zero. See Moncrief,
414 S.W.3d at 154. Ren makes a number of arguments related to the merits of
ANU’s claims, i.e., that he did not participate in the acquisition of Ground Zero in
his personal capacity; agree personally or on behalf of the Chinese entities “to
engage in any kind of contractual, investment, or business relationship with ANU”;
or “perpetrate[] a fraud on ANU.” We may not consider the merits of ANU’s
claims at the jurisdiction stage. See Hoagland, 474 S.W.3d at 813. We look merely

       7
          Ren alleges that he held these titles “in name only.” This allegation deals with the
merits of ANU’s claims, not with whether Ren had substantial contacts with Texas giving rise to
personal jurisdiction.
       8
           Without citing any authority, Ren asserts that the relevant timeframe for our
jurisdictional inquiry begins with ANU’s presentation involving Ground Zero and ends with
Harmonia acquiring Ground Zero. We take no position on whether Ren is correct as to the
relevant timeframe; nevertheless, our jurisdictional analysis focuses on this timeframe.

                                              12
to Ren’s contacts with the forum to ascertain whether jurisdiction exists. See id.;
see also Searcy, 2016 WL 3418248, at *7.

      Ren also argues that ANU was required to show that Ren was “advancing
his own [personal] interest” or that he was an alter ego of his employer to establish
jurisdiction over Ren. In making this argument, Ren conflates the fiduciary shield
doctrine, which does not apply under these circumstances, and the merits of
ANU’s liability claim against Ren. Whether Ren is ultimately liable is not at issue
at this stage of the litigation. Ren makes a number of other arguments contending
that ANU’s claims do not give rise to personal jurisdiction over him. But the nature
of ANU’s claims does not control whether the trial court has specific jurisdiction
over Ren. See Hoagland, 474 S.W.3d at 813. Instead, we look to the nature of
Ren’s contacts with the forum. See id.

      The undisputed evidence demonstrates that Ren’s contacts in Texas were not
the result of unilateral activity of a third party; the contacts were neither random
nor fortuitous; and Ren sought the privilege of doing business within Texas.
Accordingly, the evidence supports the trial court’s implied finding that Ren
purposely availed himself of conducting business in Texas. See Hoagland, 474
S.W.3d at 813.

             D. Substantial Connection between Texas and Operative Facts
      For a nonresident defendant’s forum contacts to support an exercise of
specific jurisdiction, there also must be a substantial connection between those
contacts and the operative facts of the litigation. Moncrief, 414 S.W.3d at 156.
Ren’s only argument as to whether his contacts relate to ANU’s claims is that his
contacts “are all attributable to his role as a representative of business entities, not
as an individual.” As discussed, whether Ren is ultimately found to be personally
liable or to be protected from liability based on his assertion that he took no actions

                                          13
in his personal capacity is a merits issue related to Ren’s potential liability and
does not indicate whether his contacts have a substantial connection with the facts
underpinning ANU’s claims.

       ANU alleges that Longwoods brought in Ren as a potential investor in
Ground Zero, a Texas project. ANU presented this opportunity to Ren and others
in Texas. In so doing, ANU shared confidential information regarding the
acquisition and development of Ground Zero. According to ANU, Longwoods and
the investors pursued and purchased Ground Zero while intentionally excluding
ANU, and Ren was instrumental in this endeavor. The operative facts for these
claims are events that occurred in Texas. We conclude there is a substantial
connection between Ren’s contacts with Texas and the operative facts of the
litigation and thus the pleadings and evidence support the trial court’s implied
finding in support of its conclusion that it had jurisdiction over Ren. See Hoagland,
474 S.W.3d at 815. We next address whether the trial court’s exercise of personal
jurisdiction over Ren would offend traditional notions of fair play and substantial
justice.

       III.   Exercise of Jurisdiction Consistent with Traditional Notions of
              Fair Play and Substantial Justice
       Ren argues that the trial court’s exercise of jurisdiction over him would
offend traditional notions of fair play and substantial justice inconsistent with the
constitutional requirements of due process because traveling from China would be
“highly inconvenient” and Ren’s visits to Texas were in a representative capacity.
In deciding this issue, we consider (1) the burden on the defendant, (2) the interests
of the forum state in adjudicating the dispute, (3) the plaintiff’s interest in
obtaining convenient and effective relief, (4) the interstate judicial system’s
interest in obtaining the most efficient resolution of controversies, and (5) the


                                         14
shared interests of the several states in furthering fundamental substantive social
policies. Moncrief, 414 S.W.3d at 155. When the nonresident defendant has
purposefully established minimum contacts with the forum state, only in rare
instances will the exercise of jurisdiction not comport with fair play and substantial
justice. Id. at 154–55. The defendant bears the burden of presenting a compelling
case that the presence of some consideration would render jurisdiction
unreasonable. Dodd v. Savino, 426 S.W.3d 275, 287 (Tex. App.—Houston [14th
Dist.] 2014, no pet.).

      Ren does not present a compelling case that the trial court’s exercise of
jurisdiction in this case would be unreasonable. He argues that he would have to
travel from China, it would be inconvenient for him to travel to Texas to litigate
the case, and he would have to obtain a visa after his current visa expires. He offers
no evidence as to when his current visa expires or the process involved in
obtaining a new visa. He also argues that his past trips to Texas were in a
representative capacity, but he has not offered any explanation for how the exercise
of jurisdiction in Texas would impose an unreasonable burden on him, particularly
when he has had the ability to travel to Texas numerous times in the past. On the
other hand, Texas has an obvious interest in providing a forum for resolving
disputes in which the defendant allegedly committed a tort in whole or in part in
Texas, the plaintiff is a Texas company, and the subject oil and gas project is in
Texas. See ERC Midstream LLC v. Am. Midstream Partners, LP, No. 14-15-
00189-CV, 2016 WL 3134337, at *7 (Tex. App.—Houston [14th Dist.] June 2,
2016, no. pet. h.). Additionally, because the trial court already is familiar with this
case and the claims against the other defendants are being tried in Texas, it
promotes judicial economy to litigate the claims against Ren in Texas. See id.
Finally, Texas also has a significant interest in resolving claims for torts committed


                                          15
in Texas against a Texas entity. See id. We conclude that haling Ren into court in
Texas does not offend traditional notions of fair play and substantial justice under
these circumstances.

                                    Conclusion

      On balance, we conclude that the trial court’s exercise of jurisdiction
comports with the constitutional requirements of due process. Accordingly, the
trial court did not err in denying Ren’s special appearance. We affirm the trial
court’s order denying Ren’s special appearance.




                                      /s/    Martha Hill Jamison
                                             Justice



Panel consists of Justices Boyce, Christopher, and Jamison.




                                        16